Citation Nr: 0406775	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  94-46 843	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating for a psychiatric 
disability in excess of 30 percent.

2.  Entitlement to service connection for seborrheic 
dermatitis of the scalp.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from 
September 1988 to April 1993, including service in Southwest 
Asia.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
of the Department of Veterans (VA) Affairs Regional Office 
(RO) in Newark, New Jersey that, in part, granted service 
connection for the appellant's anxiety disorder and assigned 
a 30 percent evaluation and denied service connection for 
seborrheic dermatitis of the scalp.

The appellant has appealed the initial noncompensable rating 
that was assigned to his psychiatric disability when service 
connection was granted.  The appellant is, in effect, asking 
for increased ratings effective as early as May 1, 1993.  
This effectively allows the Board to consider entire time 
period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board has therefore listed the issue as 
one of an increased initial rating on the title page.

The Board also notes that the RO recently issued rating 
decision, in June 2003, that denied the appellant's claims of 
entitlement to service connection for chronic headaches, 
chest pains, shortness of breath, heart pains, muscle spasms, 
fatigue, stomach pains, painful swollen joints, dizziness, 
myopia, memory loss, difficulty concentrating, sleeping 
problems and hair loss, as well as his claims of entitlement 
to an increased evaluation for his lumbosacral and left knee 
disabilities.  Because the appellant has apparently neither 
initiated nor completed the procedural steps necessary for an 
appeal on any one of those issues, the Board has not included 
them in its consideration of the issues on appeal.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in obtaining the information and evidence necessary 
to substantiate his claims.

2.  The appellant's psychiatric disability is currently 
manifested by chronic anxiety with irritability and worrying, 
difficulty sleeping, depression and GAF scores on Axis V 
between 55 and 70.

3.  The appellant's psychiatric disability is productive of 
definite, but not considerable, impairment of social and 
industrial adaptability.  

4.  The appellant's psychiatric disability is productive of 
an impairment of social and industrial adaptability 
characterized by occasional decrease in work efficiency, but 
not characterized by reduced reliability and productivity.

5.  The disability picture associated with the anxiety 
disorder disability is not so unusual as to render the 
application of the regular schedular provisions impractical.

6.  There is no competent medical evidence showing that the 
appellant has any current diagnosis relating to scalp skin 
pathology that is etiologically linked to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for a psychiatric disability under both the 
regulations in effect before November 7, 1996, and the 
regulations in effect after that date, have not been met on 
either a schedular or an extraschedular basis.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)); 38 C.F.R. § 3.321, 
Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic 
Code 9400 (2003); 38 C.F.R. §§ 4.125, 4.126, 4.129, 4.130, 
4.132, Diagnostic Code 9400 (1996); Fenderson v. West 12 Vet. 
App. 119 (1999).

2.  A skin disorder of the scalp was not incurred in or 
aggravated in service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 
5103, 5103A, and 5107 (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)); 38 C.F.R. § 3.303 (2003) and 
38 C.F.R. §§ 3.307, 3.309; 67 Fed. Reg. 67,792 (November 7, 
2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
denies the appellant's claim of entitlement to an initial 
evaluation in excess of 30 percent for his psychiatric 
disability.  The Board further finds that entitlement to 
service connection for seborrheic dermatitis of the scalp is 
also not warranted.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased initial rating claim.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present level of 
disability is found in the service medical records, the 
reports of the VA evaluations conducted in March 1994, June 
1996, April 1997, September 1997, July 2000, and April 2003, 
and in the reports of VA treatment rendered between 1997 and 
October 2002.

Initially the Board notes that the VA's Schedule for Rating 
Disabilities, 38 U.S.C.A. § 1155; 38 C.F.R. § 4.132 (1996) 
provides a general rating formula for psychoneurotic 
disorders, based upon the degree of incapacity or impairment.  
VA amended its regulations for rating mental disorders, 
effective November 7, 1996.  See 61 Fed. Reg. 52,695-702 
(Oct. 8, 1996) (codified at 38 C.F.R. §§ 4.125-130 (1997)).  
The RO has evaluated the appellant's claim under both the old 
and new rating criteria and the appellant has received notice 
of the new criteria, as evidenced by the Supplemental 
Statement of the Case issued in September 1997.  The Board 
will consider whether the appellant is entitled to a higher 
disability evaluation under either the former or the current 
rating criteria.

The Board notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).

Review of the evidence of record reveals that the appellant 
underwent a VA psychiatric examination in March 1994; he 
stated that he was not receiving any psychiatric treatment 
and presented with multiple somatic complaints.  The mental 
status examination indicated that the appellant was worried 
about his health and his future.  He denied hallucinations.  
He was noted to be oriented and to show some memory lapses.  
He was moderately depressed.  The examiner rendered an Axis I 
diagnosis of general anxiety disorder.  A GAF of 60 was 
assigned.  

In June 19964, the appellant underwent another VA psychiatric 
examination; he reported that he was often anxious and 
concerned about his health.  He stated that he would have 
some difficulty with sleep onset.  He said that he was a good 
industrious worker and that he enjoyed his work.  He also 
stated that he had an infant son die at three months from a 
congenital heart defect.  He also said that he did have the 
capacity to enjoy himself and to plan for the future.  On 
mental status examination, the appellant was oriented in all 
spheres.  His speech was clear and goal-directed.  His affect 
showed good range.  His mood was generally euthymic.  There 
was no evidence of disordered thought.  The examiner rendered 
an Axis I diagnosis of anxiety disorder, NOS.  A GAF of 70 
was assigned.  

The appellant underwent another VA psychiatric examination in 
April 1997; he said that he had experienced short- and long-
term memory loss since the Gulf.  He complained on acne on 
his scalp.  It was noted that the appellant had not received 
any psychiatric treatment.  He said that he had been laid off 
from his job in September 1996, that he was under financial 
stress and that he had recently started college.  He said 
that he enjoyed being on the water and that he hoped to 
continue working on boats.  On mental status examination, the 
appellant was intelligent, friendly and talkative.  He 
reported being depressed due to job loss and the loss of his 
son.  The appellant was not particularly anxious and his 
depression was not obvious.  There was no evidence of a 
thought disorder.  His speech was organized and goal-
directed.  There did not appear to be any memory problems.  
The examiner noted that the appellant appeared to be 
relatively high functioning.  The examiner rendered a 
diagnosis of adjustment disorder with depressed mood and 
assigned a GAF score of 70.

The appellant underwent another VA psychiatric examination in 
September 1997; he reported that, over the years, he had lost 
his hair, gotten acne on his scalp, and had difficulties with 
initial and intermittent insomnia.  He said that he felt 
anxious a good bit of the time and that he worried about 
everything.  He denied suicidal and homicidal ideation.  He 
reported some difficulty with memory and some obsessive 
ruminations.  He also reported having difficulty 
concentrating.  The examiner noted that the appellant's past 
history was negative for any psychiatric treatment.  On 
mental status examination, the appellant's speech was clear 
and goal-directed.  There were no abnormalities of thought 
process.  The appellant was not psychotic.  His affect was 
clearly dysphoric and somewhat depressed-appearing.  The 
examiner rendered Axis I diagnoses of major depressive 
disorder, single episode and generalized anxiety disorder and 
assigned a GAF score of 65.

The appellant underwent another VA psychiatric examination in 
July 2000; he reported feeling a lot of dread about the 
future and denied being on any psychiatric medication.  He 
denied crying spells, suicidality, and any history of mood 
swings and described himself as a nervous or anxious person.  
He reported only being able to sleep four or five hours per 
night.  On mental status examination, the appellant appeared 
moderately depressed and anxious.  The examiner rendered an 
Axis I diagnosis of generalized anxiety disorder and assigned 
a GAF score in the 55 range.

The appellant underwent a VA general medical examination in 
April 2003.  The examiner stated that the appellant was an 
alert, oriented and fluent person.  The examiner also stated 
that there was no evidence of memory change.  The appellant 
also underwent a VA psychiatric examination in April 2003; he 
said that he was worried and concerned about problems he 
related to the Gulf War.  He said that he had problems 
sleeping and that he tended to over-worry at times.  He 
stated that he suffered from anticipatory anxiety, that he 
was often tired and fatigued and that he had trouble 
concentrating.  He said that he was irritable.  He reported 
occasional panic symptoms.  The appellant stated that he had 
never been involved in any ongoing therapeutic treatment and 
that he had only undergone evaluations for compensation 
purposes.  On mental status examination, the appellant spoke 
in a clear and coherent manner.  He appeared to be in good 
reality contact and was oriented in all spheres.  There was 
no evidence of any delusions or hallucinations.  His affect 
appeared to be calm with mild depression.  Memory for both 
recent and remote events appeared intact.  The examiner 
rendered an Axis I diagnosis of generalized anxiety disorder 
and assigned a GAF score of 65 (mild to moderate).

There is no evidence of record that the appellant ever 
received any mental health treatment from VA providers at any 
time.  In September 2000, the appellant's primary care 
provider noted that the appellant's generalized anxiety 
disorder appeared to be in remission.  Similar notations were 
recorded in December 2000, August 2001, and April 2002.  

According to the rating criteria in effect prior to the 
November 1996 regulation changes, a 50 percent evaluation 
requires considerable impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce considerable industrial impairment.  A 70 
percent evaluation requires severe impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce severe 
industrial impairment.  

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  Johnson v. Brown, 7 Vet. App. 
95 (1994), held that the criteria for a 100 percent rating in 
38 C.F.R. § 4.132 are each an independent basis for granting 
a 100 percent rating.  Therefore, if the disorder results in 
either (1) ". . . virtual isolation in the community," (2) 
"[t]otally incapacitating psychoneurotic symptoms . . .," 
or (3) "[demonstrable inability] to obtain or retain 
employment," a 100 percent schedular rating would be 
applicable.  See 38 C.F.R. § 4.132, General Rating Formula 
for Psychoneurotic Disorders.

The November 1996 regulations state that, under the General 
Rating Formula for Mental Disorders, total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, will be rated as 100 percent disabling.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The appellant has been assigned a 30 percent evaluation for 
his psychiatric disability.  This rating became effective in 
May 1993.  Under the provisions then in effect, this 
contemplates definite impairment in social and industrial 
adaptability.  38 C.F.R. Part 4, Diagnostic Code 9411 (1996).

As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), the global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  See also, 
Cathell v. Brown, 8 Vet. App. 539 (1996); and Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), wherein the Court stated 
that a "GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']"  The DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (Fourth Edition) describes a 41 to 50 rating 
as involving serious symptoms or any serious impairment in 
social, occupational or school functioning.  A 31 to 40 
rating is described as involving some impairment in reality 
testing or communication or major impairment in several areas 
such as work or school, family relations, judgment, thinking 
or mood.  The example given was that of a depressed man who 
avoided friends, neglected family and was unable to work.  
The best the appellant's GAF score has been since 1994 was 
70, with the worst being in the 55 range.  The most recent 
GAF score of 65 does not demonstrate deterioration in the 
appellant's psychiatric disability.

The Board will first analyze the appellant's claim under the 
old rating criteria that was in effect prior to the November 
1996 regulation changes.  It is clear from the evidence of 
record that the appellant's insight and judgment are 
considered adequate and that no thought disorders or 
impairment of memory or concentration have been noted.  He 
has never been noted to be other than alert and oriented.  
There is no evidence of record that reflects any suicidal 
ideation or other severe symptoms of any organic brain 
disease, psychosis or thought disorder related to the 
appellant's anxiety and depression.

Upon review of all the evidence of record, the Board 
concludes that there is simply not enough evidence to support 
a schedular evaluation in excess of 30 percent for the 
appellant's psychiatric disability under these criteria.  The 
evidence of record reflects that the appellant suffers from 
excessive worrying, sleep disturbances and that he has 
occasionally isolated himself from the community at large.  
The evidence of record demonstrated that the appellant's 
anxiety disorder is moderate as reflected by the assignment 
of Global Assessment of Functioning scores of 55-70 since 
1994.  The Court has stated, with respect to the GAF scale: 
"[a] 55-60 rating indicates "moderate difficulty in social, 
occupational, or school functioning." See Carpenter v. Brown, 
8 Vet. App. 240 (1995).

Even assuming that the appellant's psychiatric disability, 
with its features of sleep difficulties, social isolation and 
feelings of irritation, may adversely affect social 
adaptability to some extent, nevertheless, it does not more 
than definitely affect industrial adaptability.  In pertinent 
part, the provisions of 38 C.F.R. § 4.129 state:


...in evaluating impairment resulting 
from the ratable psychiatric disorders, 
social inadaptability is to be evaluated 
only as it affects industrial 
adaptability.  The principle of social 
and industrial inadaptability as the 
basic criterion for rating disability 
from the mental disorders contemplates 
those abnormalities of conduct, judgment, 
and emotional reactions which affect 
economic adjustment, i.e., which produce 
impairment of earning capacity.

The Board, therefore, concludes that while the appellant's 
anxiety, worrying, depression and difficulty sleeping have 
been shown to interfere with his level of ability to maintain 
effective and wholesome relationships, as well as to decrease 
his initiative, flexibility, efficiency and reliability 
levels, such interference is no more than definite as 
demonstrated by the clinical objective findings of record.  
See 38 C.F.R. §§ 4.129, 4.130, 4.132; Massey v. Brown, 7 Vet. 
App. 204 (1994).  The appellant has not required any 
hospitalizations or treatment related to his psychiatric 
symptomatology.  He is able to be independent in his 
activities of daily living, to attend college, to work and to 
get to clinic appointments on a regular basis.  The findings 
set forth above most closely approximate those necessary for 
the 30 percent evaluation, and that rating would therefore be 
continued under the old rating criteria.  See 38 C.F.R. § 4.7 
(1996).  The findings needed for the next higher evaluation 
are not currently demonstrated.

In reaching this decision under these criteria, the Board has 
also considered the precedent opinion of the General Counsel 
of the VA interpreting the terms "mild," "definite," and 
"considerable."  See O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 
(1994).  The Board is bound by such opinions from the General 
Counsel.  38 U.S.C.A. § 7104.  In that opinion, the term 
"mild" was defined as "of moderate strength or intensity, 
and as applied to disease, not severe or dangerous."  
"Definite" impairment was construed to mean "distinct, 
unambiguous, and moderately large in degree."  
"Considerable" was defined as "rather large in extent or 
degree."  Id.

Turning to consideration of the appellant's anxiety disorder 
under the current rating criteria, the Board concludes that 
there is simply not enough evidence to support an evaluation 
in excess of 30 percent for the appellant's psychiatric 
disability.  The evidence of record does not establish that 
the appellant demonstrates such symptoms as: flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
or impaired abstract thinking.  While the appellant has 
evidenced worrying, some disturbances of motivation and mood 
and some difficulty in establishing and maintaining effective 
work and social relationships, the evidence of record shows 
that the appellant has, by his own account, maintained a 
relationship with his wife and children, completed three 
years of college courses, worked as a boat captain, 
maintained friendships and regularly appeared for medical 
treatment without any serious complaints.  The evidence of 
record also does not demonstrate that the appellant suffers 
from such symptoms as suspiciousness, panic attacks (weekly 
or less often) or mild memory loss (such as forgetting names, 
directions, and recent events).  The evidence of record does 
demonstrate that the appellant suffers from such symptoms as 
depressed mood, anxiety and chronic sleep impairment and that 
he does demonstrate reduced reliability and productivity due 
to some disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  Therefore a 30 percent evaluation, but not 
more, would be warranted under the new rating criteria. 

The appellant has indicated that he should be rated as more 
than 30 percent disabled for his anxiety and depression due 
to his symptomatology.  However, the appellant, as a 
layperson, is not considered competent to offer an opinion as 
to matters requiring specialized knowledge, i.e. degree of 
impairment due to a medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); See also Clark v. 
Derwinski, 2 Vet. App. 166 (1992).  Competent medical 
evidence is required.  The various VA psychiatric examination 
reports dated between 1994 and 2003 indicate a GAF value that 
shows moderate symptoms and moderately severe difficulty in 
social and occupational functioning due to anxiety and 
depression.  These clinical assessments are considered 
persuasive as to the appellant's degree of impairment due to 
his psychiatric disability since they consider the overall 
industrial impairment due to his psychiatric illness.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 30 percent evaluation for the 
psychiatric disability at issue may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected psychiatric disability has presented such an 
unusual or exceptional disability picture at any time as to 
require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for a psychiatric disability, but the required manifestations 
have not been shown in this case.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
The appellant has not required any hospitalization for his 
anxiety and depression and he has not sought any treatment 
whatsoever for this condition.  The appellant has not offered 
any objective evidence of any symptoms due to the anxiety and 
depression that would render impractical the application of 
the regular schedular standards.  Consequently, the Board 
concludes that the assignment of an extraschedular rating is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996) (When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)


Because this is an appeal from the initial rating for the 
psychiatric disability, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record does 
not support the assignment of a staged rating for the 
service-connected anxiety disorder.  Although the veteran's 
symptoms have varied, and his GAF score has ranged from a low 
of 55 to highs of 70, the level of disability has not 
approximated the criteria for assignment of a higher rating 
at any point during the period in question, that is, from 
1993 to the present.  

The findings set forth above most closely approximate those 
necessary for the 30 percent schedular evaluation.  The 
findings needed for the next higher evaluation are not 
currently demonstrated.  Since the preponderance of the 
evidence is against an allowance of an initial evaluation in 
excess of 30 percent for the appellant's psychiatric 
disability under the schedular criteria, the benefit of the 
doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  See 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

II.  Service connection claim.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101, 106, 
1110, 1131.  Certain chronic disabilities maybe presumed to 
have been incurred in service if they become manifest to a 
degree of 10 percent or more within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Review of the service medical records reveals that there are 
no complaints concerning any scalp skin condition, nor is 
there any record of any diagnosed scalp skin pathology.  No 
treatment for any skin problem, other than a first-degree 
burn in December 1991, is of record.  The appellant underwent 
a separation examination in April 1993; he did not report any 
history of a skin problem.  On examination, the physician 
noted that the skin was normal.

The appellant underwent a VA dermatology examination in March 
1994; he reported a scaly area on the left shoulder.  On 
physical examination, the appellant demonstrated a normal 
scalp with mild scaling.  There was minimal scaling and 
erythema on the left shoulder.  The examiner stated that 
there was no evidence of toxic insult.  The examiner rendered 
diagnoses of mild seborrheic dermatitis and winter xerosis.

The appellant underwent a VA skin examination in September 
1997; he was noted to have a history of seborrheic 
dermatitis.  He complained of an itchy scalp with occasional 
breakouts of cyst-like lesions.  On physical examination, 
there were seven to eight discrete excoriated areas on the 
shaved scalp.  The examiner rendered a diagnosis of 
seborrheic dermatitis and neurodermatitis.

Review of VA outpatient treatment records indicates that the 
appellant's skin was without any lesions in October 1998, and 
in December 1999.

The appellant underwent a VA skin examination in April 2003; 
he complained of itchy spots on his scalp that became scaly 
and very itchy on occasion.  On physical examination, a 
number of follicular-based erythematous papules and 
excoriated papules were observed on his scalp.  The examiner 
stated that these findings were consistent with scalp 
folliculitis.

The Board has considered the appellant's statements that he 
has a scalp skin disorder as a result of his service.  These 
statements are not competent evidence of a diagnosis of any 
scalp skin disorder, nor do they establish a nexus between an 
acquired scalp skin condition and his military service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  The appellant has not shown that he has the 
requisite competence.

The appellant has indicated, in various written statements, 
that he has scars and marks on his face and head that are 
related to service.  He contends that his skin problem is a 
chronic condition that, while not in the service medical 
records, should be service-connected because seborrheic 
dermatitis was diagnosed in March 1994.  

It is true that the first medical evidence of a scalp skin 
disorder is found in the March 1994 VA examination report 
that contains a diagnosis of seborrheic dermatitis of the 
scalp.  However, seborrheic dermatitis is not a presumptive 
disease under 38 C.F.R. § 3.309.  In addition, the claims 
file does not contain competent medical evidence to the 
effect that the appellant's scalp skin disorder is related to 
his service.

None of the medical evidence of record indicates that the 
currently diagnosed scalp skin disorder was incurred during 
the appellant's period of active service.  In the absence of 
probative evidence of the appellant having incurred a skin 
disorder of the scalp that is etiologically related to his 
period of active service, a medical opinion regarding a nexus 
to service need not be obtained.  See Paralyzed Veterans of 
America, et. al., 345 F.3d 1334 (Fed. Cir. 2003).  For these 
reasons the Board finds that the requirements for service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a scalp skin disorder.  Since the 
preponderance of the evidence is against the grant of service 
connection for the appellant's scalp skin disorder, the 
benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

III.  Veterans Claims Assistance Act of 2000.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his claims by means of the discussion in the 
October 1994 Statement of the Case (SOC) and the September 
1996, August 1997, September 1997, April 1998, January 2001, 
and June 2003 Supplemental Statements of the Case.  The RO 
also sent the appellant a letter in May 2001 in which he was 
informed what the evidence had to show to establish 
entitlement and what evidence VA still needed.  Therefore, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.   

The Board acknowledges that the May 2001 letter was sent to 
the veteran after the RO's August 1994 decision that is the 
basis for this appeal.  As noted in the recent decision of 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the plain language of 38 U.S.C.A. § 5103(a) requires 
that this notice be provided relatively soon after VA 
receives a complete or substantially complete application for 
benefits; thus, the Court held that under section 5103(a), a 
service-connection claimant must be given notice before an 
initial unfavorable RO decision on the claim.  In this case, 
however, the unfavorable RO decision that is the basis of 
this appeal was already decided - and appealed -- by the time 
the VCAA was enacted.  As the case had already proceeded far 
downstream from the application for benefits under section 
1151, providing the section 5103(a) notice then - as the 
Court noted in Pelegrini - would largely nullify the purpose 
of the notice.  As there could be no useful purpose for 
providing a section 5103(a) notice under the circumstances of 
this case -- that is, at a time so far removed from the 
application for benefits -- the Board concludes that any 
defect in the section 5103(a) notice in this instance is 
harmless error.  Indeed, the Court seems to state in 
Pelegrini that providing such notice late in the appellate 
process would, in fact, prejudice the claimant rather than 
assist him.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded 
VA medical and psychiatric examinations and his service and 
VA medical records have been associated with the claims file.  
The appellant was informed about the provisions of the VCAA 
in a letter sent by the RO in May 2001.  The appellant did 
not provide any information to VA concerning treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  In February 2002, the appellant's representative 
informed VA that the appellant had nothing more to submit.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the VCAA.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.§ ____).  Therefore, there is no 
indication that additional relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claims at issue in the 
instant case have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  

Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for the appellant's psychiatric disability under either the 
current or former schedular criteria is denied.

Service connection for seborrheic dermatitis of the scalp is 
denied.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



